Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31 are rejected under 35 U.S.C. 101 because the claimed steps are not tied to a particular machine or apparatus.
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,379,483 (hereinafter ‘483). Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US Patent ‘483 overlaps with the content of claims 1-20 in the current application. 
Current application
US Patent 11,379,483
21. A method, performed by one or more computing devices, for routing structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the method comprising:

creating a workload class, wherein the workload class comprises a routing location hint, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class;
creating a workload mapping that is associated with the workload class, wherein the workload mapping defines which types of SQL statements are mapped to the workload class based at least in part on properties associated with the SQL statements;
receiving a SQL statement for execution within the distributed database environment, wherein the workload class matches one or more properties of the SQL statement; and

routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint of the workload class, wherein the SQL statement is executed by the selected elastic compute node, and wherein the selected elastic compute node does not store persistent database tables.
1. A method, performed by one or more computing devices, for routing structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the method comprising:

receiving a SQL statement for execution within the distributed database environment;
identifying a workload class from a plurality of available workload classes, wherein the identified workload class matches one or more properties of the SQL statement;





retrieving a routing location hint from the identified workload class, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class; and
routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint, wherein the SQL statement is executed by the selected elastic compute node, and wherein the selected elastic compute node does not store persistent database tables.
22. The method of claim 21, wherein the database environment comprises a coordinator node and the one or more elastic compute nodes, and wherein the SQL statement uses data from a persistent database table stored at the coordinator node.
2. The method of claim 1, wherein the database environment comprises a coordinator node and the one or more elastic compute nodes, and wherein the SQL statement uses data from a persistent database table stored at the coordinator node.
23. The method of claim 21, wherein the workload class is created by a user using SQL commands.
3. The method of claim 1, wherein the workload class is created by a user using SQL commands.
24. The method of claim 21, further comprising:
executing the SQL statement at the selected elastic compute node, the executing comprising:
sending at least a portion of the SQL statement to another node for execution, wherein the another node stores a persistent database table needed for execution of the SQL statement; and receiving, from the another node, results of execution of the at least a portion of the SQL statement.
4. The method of claim 1, further comprising:
executing the SQL statement at the selected elastic compute node, the executing comprising:
sending at least a portion of the SQL statement to another node for execution, wherein the another node stores a persistent database table needed for execution of the SQL statement; and receiving, from the another node, results of execution of the at least a portion of the SQL statement.
25. The method of claim 21, further comprising: executing the SQL statement at the selected elastic compute node, the executing comprising: determining a set of query operators for executing the SQL statement; 
sending at least one query operator, of the set of query operators, to another node for execution, wherein the another node stores a persistent database table needed for execution of the at least one query operator; and 
executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.
5. The method of claim 1, further comprising: executing the SQL statement at the selected elastic compute node, the executing comprising: determining a set of query operators for executing the SQL statement; 
sending at least one query operator, of the set of query operators, to another node for execution, wherein the another node stores a persistent 
database table needed for execution of the at least one query operator; and executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.
26. The method of claim 25, wherein executing the SQL statement at the selected elastic compute node further comprises: receiving, from the another node, intermediate query results from execution of the at least one query operator at the another node.
6. The method of claim 5, wherein executing the SQL statement at the selected elastic compute node further comprises: receiving, from the another node, intermediate query results from execution of the at least one query operator at the another node.
27. The method of claim 21, further comprising: executing the SQL statement at the selected elastic compute node, the executing comprising: determining a set of query operators for executing the SQL statement; 
determining that one or more query operators, of the set of query operators, access data in a persistent database table located at another node; 
responsive to determining that the one or more query operators access data in a persistent database table located at another node, sending the one or more query operators to the another node for execution; 
receiving from the another node, results of executing the one or more query operators; and
executing all remaining query operators, other than the one or more query operators, at the selected elastic compute node.
7. The method of claim 1, further comprising: executing the SQL statement at the selected elastic compute node, the executing comprising: determining a set of query operators for executing the SQL statement; 
determining that one or more query operators, of the set of query operators, access data in a persistent database table located at another node; 
responsive to determining that the one or more query operators access data in a persistent database table located at another node, sending 
the one or more query operators to the another node for execution; 
receiving from the another node, results of executing the one or more query operators; and executing all remaining query operators, other than the one or more query operators, at the selected elastic compute node.
28. The method of claim 21, wherein the method is performed, at least in part, by a client library and/or by a coordinator node.
8. The method of claim 1, wherein the method is performed, at least in part, by a client library and/or by a coordinator node.
29.  The method of claim 21, wherein the selected elastic compute node retrieves database data needed to execute the SQL statement from other nodes of the distributed database environment.
9. The method of claim 1, further comprising:
determining which elastic compute node to select from the one or more elastic compute nodes based at least in part on current load of the one or more elastic compute nodes.
30.  The method of claim 21, wherein the workload mapping is created by a user using SQL commands.
10. The method of claim 1, wherein the selected elastic compute node retrieves database data needed to execute the SQL statement from other nodes of the distributed database environment.
31. The method of claim 21, wherein the workload class supports a plurality of different workload mappings, including the workload mapping.
11. The method of claim 10, wherein the selected elastic compute node retrieves the database data from the other nodes via a distributed query processing interface.
32.  One or more computing devices comprising:
processors; and
memory;
the one or more computing devices configured, via computer-executable instructions, to route structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the operations comprising:

creating a workload class, wherein the workload class comprises a routing location hint, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class;
creating a workload mapping that is associated with the workload class, wherein the workload mapping defines which types of SQL statements are mapped to the workload class based at least in part on properties associated with the SQL statements;

receiving a SQL statement for execution within the distributed database environment, wherein the workload class matches one or more properties of the SQL statement; 

routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint of the workload class; and 
executing, by the selected elastic compute node, the SQL statement, wherein the SQL statement uses one or more persistent database tables that are not stored at the selected elastic compute node.
12. One or more computing devices comprising:
processors; and
memory;
the one or more computing devices configured, via computer-executable instructions, to route structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the operations comprising:

receiving a SQL statement for execution within the distributed database environment;




identifying a workload class from a plurality of available workload classes, wherein the identified workload class matches one or more properties of the SQL statement;



retrieving a routing location hint from the identified workload class, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class;
routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint; and
executing, by the selected elastic compute node, the SQL statement, wherein the SQL statement uses one or more persistent database tables that are not stored at the selected elastic compute node, and wherein database data needed to execute the SQL statement is obtained from other nodes of the distributed database environment.
33. The one or more computing devices of claim 32, wherein executing the SQL statement by the selected elastic compute node comprises: sending at least a portion of the SQL statement to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least a portion of the SQL statement; and 
receiving, from the other node, results of execution of the at least a portion of the SQL statement.
13. The one or more computing devices of claim 12, wherein executing the SQL statement by the selected elastic compute node comprises:
sending at least a portion of the SQL statement to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least a portion of the SQL statement; and
receiving, from the other node, results of execution of the at least a portion of the SQL statement.
34. The one or more computing devices of claim 33, the operations further comprising: 
storing the received results of execution of the at least a portion of the SQL statement in a cache located at the selected elastic compute node, wherein the stored results are re-used when a same SQL statement is received at the elastic compute node.
14. The one or more computing devices of claim 13, the operations further comprising:
storing the received results of execution of the at least a portion of the SQL statement in a cache located at the selected elastic compute node, wherein the stored results are re-used when a same SQL statement is received at the elastic compute node.
35. The one or more computing devices of claim 32, wherein executing the SQL statement by the selected elastic compute node comprises: determining a set of query operators for executing the SQL statement; 
sending at least one query operator, of the set of query operators, to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least one query operator; 
receiving, from the other node, intermediate query results from execution of the at least one query operator at the other node; and 
executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.
15. The one or more computing devices of claim 12, wherein executing the SQL statement by the selected elastic compute node comprises:
determining a set of query operators for executing the SQL statement;
sending at least one query operator, of the set of query operators, to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least one query operator;
receiving, from the other node, intermediate query results from execution of the at least one query operator at the other node; and
executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.
36. The one or more computing devices of claim 32, wherein the workload class and workload mapping are created by a user using SQL commands.
16. The one or more computing devices of claim 12, wherein the selected elastic compute node obtains the database data from the other nodes via a distributed query processing interface.
37. One or more computer-readable storage media storing computer- executable instructions for execution on one or more computing devices to perform operations for routing structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the operations comprising:

creating a workload class, wherein the workload class comprises a routing location hint, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class;
creating a workload mapping that is associated with the workload class, wherein the workload mapping defines which types of SQL statements are mapped to the workload class based at least in part on properties associated with the SQL statements;
receiving a SQL statement for execution within the distributed database environment, wherein the workload class matches one or more properties of the SQL statement;
routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint of the workload class; and

executing, by the selected elastic compute node, the SQL statement, wherein the SQL statement uses one or more persistent database tables that are not stored at the selected elastic compute node.
17. One or more computer-readable storage media storing computer-executable instructions for execution on one or more computing devices to perform operations for routing structured query language (SQL) statements to elastic compute nodes (ECNs) using workload classes within a distributed database environment, the operations comprising:

receiving a SQL statement for execution within the distributed database environment;
identifying a workload class from a plurality of available workload classes, wherein the identified workload class matches one or more properties of the SQL statement;
retrieving a routing location hint from the identified workload class, wherein the routing location hint identifies one or more elastic compute nodes that are associated with the workload class;




routing the SQL statement to a selected elastic compute node of the one or more elastic compute nodes identified by the routing location hint; and

executing, by the selected elastic compute node, the SQL statement, wherein the SQL statement uses one or more persistent database tables that are not stored at the selected elastic compute node, and wherein database data needed to execute the SQL statement is obtained from other nodes of the distributed database environment.
38. The one or more computer-readable storage media of claim 37, wherein executing the SQL statement by the selected elastic compute node comprises:

sending at least a portion of the SQL statement to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least a portion of the SQL statement; and

receiving, from the other node, results of execution of the at least a portion of the SQL statement.
18. The one or more computer-readable storage media of claim 17, wherein executing the SQL statement by the selected elastic compute node comprises:

sending at least a portion of the SQL statement to one of the other nodes for execution, wherein the other node stores a persistent database table needed for execution of the at least a portion of the SQL statement; and

receiving, from the other node, results of execution of the at least a portion of the SQL statement.
39. The one or more computer-readable storage media of claim 38, the operations further comprising:
storing the received results of execution of the at least a portion of the SQL statement in a cache located at the selected elastic compute node, wherein the stored results are re-used when a same SQL statement is received at the elastic compute node.
19. The one or more computer-readable storage media of claim 18, the operations further comprising:
storing the received results of execution of the at least a portion of the SQL statement in a cache located at the selected elastic compute node, wherein the stored results are re-used when a same SQL statement is received at the elastic compute node.
40.  The one or more computer-readable storage media of claim 37, wherein executing the SQL statement by the selected elastic compute node comprises:

determining a set of query operators for executing the SQL statement;

sending at least one query operator, of the set of query operators, to a coordinator node for execution, wherein the coordinator node stores a persistent database table needed for execution of the at least one query operator;

receiving, from the coordinator node, intermediate query results from execution of the at least one query operator at the coordinator node;

storing the intermediate query results in a cache at the selected elastic compute node; and

executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.
20. The one or more computer-readable storage media of claim 17, wherein executing the SQL statement by the selected elastic compute node comprises:

determining a set of query operators for executing the SQL statement;

sending at least one query operator, of the set of query operators, to a coordinator node for execution, wherein the coordinator node stores a persistent database table needed for execution of the at least one query operator;

receiving, from the coordinator node, intermediate query results from execution of the at least one query operator at the coordinator node;

storing the intermediate query results in a cache at the selected elastic compute node; and

executing all remaining query operators, other than the at least one query operator, at the selected elastic compute node.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glickman et al. (2021/0216983) discloses query processing handle query execution within elastic clusters of virtual machines and a data load which takes fifteen hours on a system with four nodes might take less than two hours with thirty-two nodes (paragraph [0034]).
Arye et al. (2021/0034598) discloses that a database system provides elasticity by creating a new set of chunks and partitioning when the database system is reconfigured for increasing the storage capacity.  And because writes to time-series datasets are typically made to the latest time interval, and many query workloads also process recent data, load balancing across the new set of servers is still maintained, even without moving the existing data (paragraph [0244]).

Ergun et al. (2019/0228095) discloses that elastic load balancing module may be configured to manage and distribute requests from users across multiple resources, and allow query broker system to handle multiple user requests simultaneously. Elastic load balancing module may distribute incoming user requests to the appropriate components and output results to one or more users, monitor the health of the upstream components, and report underperforming components to a microservices manager so they may be replaced with healthy components (paragraph [0053]).
Bishop et al. (2017/0083380) discloses hosting multiple workloads are naturally elastic (paragraph [0127]) and natural elasticity to stream processing systems by minimizing the impact of small workloads on the systems (paragraph [0121]).
Haraszti et al. (2016/0191363) discloses that elastic scalability is the ability of a network or system to respond to changes in the workload (paragraph [0110]) and each of the application server nodes may include a communication link to each of the elastic database modules. The router may be configured to distribute the system's workload between the application server nodes (e.g., using a round robin node selection method), and each application server node may retrieve data from any of the elastic database modules (paragraph [0115]).
Yancey et al. (2011/0208858) discloses a concurrent based activity model is introduced with elastic permitting that may enable a self-protecting system. For example, under normal load, requests to run reports may always be approved (paragraph [0050]).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/WILSON LEE/               Primary Examiner, Art Unit 2152